COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


EZZAT ZEIN

v.   Record No. 1476-95-4                       MEMORANDUM OPINION *
                                                    PER CURIAM
NORA H. ZEIN                                     FEBRUARY 20, 1996


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       Quinlan H. Hancock, Judge

     (Richard C. Shadyac, Jr.; Richard B. Orsino; Shadyac &
     Shadyac, on briefs), for appellant.
     (Kenneth H. Rosenau; Susan H. Rosenau; Rosenau &
     Rosenau, on brief), for appellee.



     Ezzat Zein (husband) appeals the decision of the circuit

court awarding spousal support to Nora H. Zein (wife) and

deciding other issues.     The husband raises the following

questions on appeal:
          (1) whether the trial court erred in
               determining the value of husband's
               business;

             (2)   whether the trial court failed to
                   consider the statutory factors
                   before granting a monetary award to
                   wife;

             (3)   whether the trial court failed to
                   consider the statutory factors
                   before allocating the parties'
                   debt;

             (4)   whether the trial court erred in
                   determining husband's income;

             (5)   whether the trial court erred in
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                 awarding wife spousal support;

          (6)   whether the trial court abused its
                discretion by awarding wife $25,000
                in attorney's fees; and

          (7)   whether the trial court's equitable
                distribution decision was
                inequitable, punitive, and
                unsupported by the evidence.


Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the decision of the trial court.   Rule 5A:27.
     "The judgment of a trial court sitting in equity, when based

upon an ore tenus hearing, will not be disturbed on appeal unless

plainly wrong or without evidence to support it."     Box v. Talley,

1 Va. App. 289, 293, 338 S.E.2d 349, 351 (1986).    We note that in

the proceeding below "'[t]he credibility of witnesses was crucial

to the determination of the facts, and the findings of the trial

court based upon the judge's evaluation of the testimony of

witnesses heard ore tenus are entitled to great weight.'"

Gottlieb v. Gottlieb, 19 Va. App. 77, 83, 448 S.E.2d 666, 670

(1994) (citation omitted).
                       Equitable Distribution

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."    Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990).   "Unless it appears from the record that

the trial judge has not considered or has misapplied one of the


                                  2
statutory mandates, this Court will not reverse on appeal."

Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

(1989).

     The parties' single largest marital asset was the husband's

business, Zein, Inc.   The wife's expert opined that the net value

of the business was $282,708.   The husband's expert valued the

business at $48,920.   Both experts admitted that they did not

have all relevant information when evaluating the business.

While the trial court found the wife's expert to be more

credible, it noted that it "was not impressed with the testimony

of either witness."    The trial court did not, and was not

required to, "accept as conclusive the opinion of an expert."
Lassen v. Lassen, 8 Va. App. 502, 507, 383 S.E.2d 471, 474

(1989).

     The trial court gave greatest weight to the fact that the

valuation made by the wife's expert was consistent with the

husband's admissions in numerous unrelated submissions to the

Internal Revenue Service, the Immigration and Naturalization

Service, his bank, and the company from whom he leased his car.

While the husband characterized those filings as "puffing," the

trial court rejected the husband's testimony, noting that it "did

not and does not believe most of what [husband] testified to

during the trial of this case."   Credible evidence supports the

trial court's determination of the value of Zein, Inc.

     Noting the husband's property transfers and other dealings,



                                  3
the trial court observed that "this is a fifteen year marriage

and other than three children [wife] doesn't have much to show

for it."   The husband lives in the former marital home, which is

now owned by his brother.   The business, though a marital asset,

was not jointly owned and not subject to division.   Code

§ 20-107.3(C).

     Code § 20-107.3(C) provides, in part, that "[t]he court

shall also have the authority to apportion and order the payment

of the debts of the parties, or either of them, that are incurred

prior to the dissolution of the marriage, based upon the factors

listed in subsection E."    "The purpose and nature of the debt,

and for and by whom any funds were used, should be considered in

deciding whether and how to credit or allot debt."    Gamer v.

Gamer, 16 Va. App. 335, 341, 429 S.E.2d 618, 623 (1993).     The

husband admitted that he incurred $25,000 in credit card debt

after the parties separated and that he obtained joint credit

cards without the wife's knowledge.   The trial court accepted the

wife's testimony that she was responsible for $1,560 in credit

card debt.   The trial court did not abuse its discretion in

holding the husband responsible for payment of any additional

outstanding debts owed by Zein, Inc. or by the husband.

     We find no abuse of discretion in the trial court's decision

to grant the wife a monetary award equivalent to one-half the net

value of Zein, Inc.   The trial court's opinion manifests that it

considered the statutory factors when making the equitable



                                  4
distribution decision.   "The court need not quantify or elaborate

exactly what weight was given to each of the factors," provided

its findings are based upon credible evidence.     Taylor v. Taylor,

5 Va. App. 436, 444, 364 S.E.2d 244, 249 (1988).    The proof

offered for a number of the parties' financial transactions was

largely testimonial, and the trial court was entitled to

determine whether that testimony was credible.   The husband has

not demonstrated that the trial court's findings of fact

underlying its equitable distribution decision were clearly

erroneous or that it abused its discretion.
                          Spousal Support

     In its letter opinion, the trial court found as follows:
          [T]he inescapable conclusion is that
          [husband] has gone to great lengths to
          misrepresent his income, his assets and the
          value of Zein, Inc. He has taken advances
          from Zein, Inc. and paid personal debts,
          including child support, which clearly proves
          that his yearly income, at a minimum is
          between $75,000.00 and $100,000.00 per year.


Credible evidence supports the trial court's finding.    The

husband wrote checks from the Zein, Inc. business account to pay

his personal expenses.   The husband's unrelated representations

to third parties about his earnings provided additional support

for the trial court's conclusion that the husband's income was at

least $75,000.   Therefore, we find no error in the trial court's

determination of the husband's income.

     "In determining spousal support, a trial court has broad

discretion and 'the appellate court will not interfere with such


                                 5
discretion, unless it is clear that some injustice has been

done.'"    Morris v. Morris, 3 Va. App. 303, 309, 349 S.E.2d 661,

664 (1986) (citation omitted).
          In awarding spousal support, the chancellor
          must consider the relative needs and
          abilities of the parties. He is guided by
          the nine factors that are set forth in Code
          § 20-107.1. When the chancellor has given
          due consideration to these factors, his
          determination will not be disturbed on appeal
          except for a clear abuse of discretion.


Collier v. Collier, 2 Va. App. 125, 129, 341 S.E.2d 827, 829

(1986).
     The trial court's opinion demonstrates that it considered

the statutory factors before setting the amount of spousal

support.   The trial court found the husband's income to be

greater than he claimed, and the wife's assets at the end of the

marriage to be few.   Credible evidence supports the trial court's

assessment.   The wife testified that her annual income was

$12,000, although earlier in the marriage and prior to the birth

of the parties' three children, she had earned as much as

$44,000.   At the time of the hearing, the husband lived in the

marital home purchased by his brother at foreclosure for

$237,000, while the wife and the parties' children lived with her

father.    The husband drove a leased Mercedes, while the wife

drove her father's 1986 Pontiac.       Thus, the record contained

evidence from which the trial court could determine that the

wife's standard of living had declined and that the wife was in

need of support.


                                   6
     We find no grounds to reverse the trial court's award based

upon the husband's argument that the trial court improperly

relied upon the pendente lite award in setting the amount of

permanent spousal support.   In its letter opinion, the trial

court ordered the parties to submit spousal support and child

support worksheets for further consideration.      After the

submission of the worksheets and accompanying argument, the trial

court ruled that "the spousal support I felt was correct at

$846.30."   The husband has not demonstrated a clear abuse of

discretion.   Therefore, we will not disturb the spousal support

decision.
                          Attorney's Fees

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.       Graves v. Graves, 4 Va. App.
326, 333, 357 S.E.2d 554, 558 (1987).      The key to a proper award

of counsel fees is reasonableness under all the circumstances.
McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162

(1985).

     The trial court specifically found that "the fact is that

[husband] has failed to provide truthful information in both

discovery and trial" and that "[a]s a consequence [wife] has had

to spend considerable time on this case."      The wife incurred over

$50,000 in attorney's fees, including costs associated with

extensive and expensive discovery.      Based on the number of issues




                                   7
involved, the husband's lack of cooperation with discovery, and

the respective abilities of the parties to pay, we cannot say

that the award was unreasonable or that the trial court abused

its discretion in awarding the wife $25,000 in attorney's fees.




     Accordingly, the decision of the trial court is summarily

affirmed.

                                                  Affirmed.




                                8